Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the merchandise on the invoices covered by the reappraisement appeals listed in the attached Schedule A, which Schedule A is made a part of this stipulation, consists of artificial flowers imported from Japan.
That at the time of exportation of such merchandise to the United States such and similar merchandise was being freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at the invoice unit prices, net packed, and that the “foreign value” as defined in Section 402(c) Tariff Act of 1930 was not higher.
On the agreed facts, I find that the proper basis for appraisement of the artificial flowers in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the invoice unit prices, net, packed.
Judgment will be rendered accordingly.